The Chancellor.
The bill is filed to enforce the lien given by the charter oí the Central Bailroad Company of New Jersey, for the value of land taken by them by condemnation from the complainant thereunder. The seventh section of the charter (P. L. 1849, p. 128), provides that the report of the commissioners, *389or a copy thereof, certified by the clerk of the county, shall at all times be considered as plenary evidence of the right of the owner of the land condemned to recover the amount of the valuation, with interest and costs, in an action of debt in any court of competent jurisdiction, in a suit to be instituted against the company, if they shall neglect or refuse to pay the same for twenty days after demand made of their treasurer; and shall, from time to time, constitute a lien upon the property of the company in the nature of a mortgage.
The bill sets forth the proceedings in the condemnation, including the making and filing of the report, and states that a demand was made on the treasurer of the Central Eailroad Company for payment of the valuation, and his refusal to pay. It seeks the aid of this court to establish and enforce the lien given, by the charter as above stated. The demurrer, which is general for want of equity, is filed by the Central Eailroad Company. It has been submitted without argument.
On the statements of the bill, the lien given by the charter exists. The language of the charter and the intention of the legislature are too plain for dispute. This court is the proper forum for the enforcement of the lien. The demurrer will be overruled, with costs.